Exhibit 10.1

 
AMENDMENT NO. 2
 
TO
 
MANAGEMENT AGREEMENT
 
THIS AMENDMENT NO. 2 dated as of January 30, 2013 (this “Amendment”) to the
MANAGEMENT AGREEMENT dated as of August 31, 2009 (as amended by Amendment No. 1,
dated as of September 16, 2009, the “Agreement”) is made and entered into by and
between CREXUS INVESTMENT CORP., a Maryland corporation (the “Company”), and
FIXED INCOME DISCOUNT ADVISORY COMPANY, a Delaware corporation (together with
its permitted assignees, the “Manager”).
 
WHEREAS, the Company and the Manager desire to amend the Agreement with respect
to the matters set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
 
SECTION 1.  DUTIES OF THE MANAGER
 
The Agreement is hereby amended by adding the following as new Section 2(o):
 
“(o)  Without limiting any of the foregoing, the Manager shall, at the request
of the Special Committee, in good faith do all things in its power to facilitate
the Company’s efforts to actively seek and solicit Acquisition Proposals during
the Transaction Solicitation Period, as each of those terms is defined in the
Agreement and Plan of Merger, dated as of January 30, 2013, among the Company,
Annaly and the other parties named therein.  In addition, the Manager shall, at
the request of the Special Committee, in good faith do all things in its power
at all times following conclusion of the Transaction Solicitation Period to
facilitate the Company’s discussions, negotiations, providing of information and
any other actions or inactions that the Company is permitted to do or not do
with respect to possible Acquisition Proposals and related Acquisition
Transactions under the terms of, and as defined in, such Agreement and Plan of
Merger.”
 
SECTION 2. INDEMNIFICATION.
 
The Agreement is hereby amended by adding the following as new Section 11(d):
 
“(d)  Without limiting any of the foregoing, the Manager and each of the persons
named on Exhibit A to the Protocol for Maintaining Wall, dated December 12, 2012
(the “FIDAC Designees”), shall not be liable to the Company or its Subsidiaries
or to any other person for or because of anything the Manager or any FIDAC
Designee does or does not do, or causes the Company or its Subsidiaries to do or
not do, in each case in accordance with instructions from the Special Committee
and Section 2(o) of this Agreement (other than, in all cases, actions or
inactions carried out by the Manager in bad faith or as a result of the
Manager’s willful misconduct, gross negligence or reckless disregard of its
duties hereunder).”
 
SECTION 2. TERM; TERMINATION.
 
The Agreement is hereby amended by Section 13(b) becoming Section 13(c) and the
headings of the remaining subsections of Section 13 being updated accordingly.
 
The Agreement is hereby also amended by adding the following as new Section
13(b):
 
“(b)  If a person other than Annaly or a wholly owned subsidiary of Annaly
acquires a majority of the outstanding capital stock or of the assets of the
Company, the Company may terminate this Agreement at the end of any calendar
month within six months after the calendar month in which that person acquires a
majority of the outstanding stock or of the assets of the Company, upon at least
60 days prior written notice to the Manager.”
 
 
 

--------------------------------------------------------------------------------

 
 
The Agreement is hereby also amended as follows:
 
(i)           The reference to Section 13(b) that appears in Section 1(oo) of
the Agreement is deleted and replaced by a reference to Section 13(c) of the
Agreement;
 
(ii)           The references to Section 13(b) that appear in Section 8(b) of
the Agreement and Section 8(c) of the Agreement shall each be deleted and
replaced by references to “Section 13(a) or Section 13(b) of this Agreement”;
 
(iii)           The reference to Section 13(a) that appears in Section 13(c) of
the Agreement, as amended by this Amendment, is deleted and replaced by “Section
13(a) of the Agreement or Section 13(b) of the Agreement”;
 
(iv)           The reference to Section 13(c) that appears in Section 13(d) of
the Agreement, as amended by this Amendment, is deleted and replace by a
reference to Section 13(d) of the Agreement;
 
(v)           The reference to Section 13(b) in Section 13(e) of the Agreement,
as amended by this Amendment, is deleted and replaced by a reference to Section
13(c); and
 
(vi)           The reference to Section 13(a) in Section 16 of the Agreement is
deleted and replaced by a reference to “Section 13(a) or Section 13(b).”
 
SECTION 4. STATUS.
 
This Amendment amends the Agreement, but only to the extent expressly set forth
herein. All other provisions of the Agreement remain in full force and effect.
Unless otherwise defined herein, initially capitalized terms have the meaning
given them in the Agreement.
 
SECTION 5. REPRESENTATIONS.
 
In order to induce both the Company and the Manager to execute and deliver this
Amendment, each party represents that as of the date hereof, it is in full
compliance with all of the terms and conditions of the Agreement, including, but
not limited to, the warranties and representations set forth in the Agreement.
 
SECTION 6. GOVERNING LAW.
 
This Amendment shall be governed by and construed in accordance with the
applicable terms and provisions of Section 23 of the Agreement, which terms and
provisions are incorporated herein by reference.
 
SECTION 7. COUNTERPARTS.
 
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be considered one and the
same instrument.
 
SECTION 8. FACSIMILE EXECUTION.
 
Facsimile signatures on counterparts of this Amendment are hereby authorized and
shall be acknowledged as if such facsimile signatures were an original
execution, and this Amendment shall be deemed as executed when an executed
facsimile hereof is transmitted by a party to any other party.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

           
CREXUS INVESTMENT CORP.
           
By:
 
/s/ Kevin Riordan
   
Name:
Kevin Riordan
   
Title:
Chief Executive Officer and President
                     
FIXED INCOME DISCOUNT ADVISORY COMPANY
           
By:
 
/s/ Wellington Denahan
   
Name:
Wellington Denahan
   
Title:
Chief Executive Officer
 


 
 
 
 
 
3